DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Torchalski et al. (US 2015/0242667, cited by the applicant).
Re claim 1:	Torchalski teaches a wireless tag communication device (44) comprising an antenna (1000) with a plurality of radiation regions through from which a polarized radio wave is emitted and including a first radiation region (1002) extending along a first direction crossing a conveyance direction of a wireless tag along a conveyance mechanism and having a first length in the first direction, a second radiation region (1010) extending along the first direction and having a second length that is different from the first length in the first direction, a third radiation region (1012) extending along the conveyance direction and having a third length in the conveyance direction, and a fourth radiation region (1014) extending along the conveyance direction and having a fourth length that is different from the third length in the conveyance direction; and a controller (46) configured to cause at least one of the first, second, third, or fourth radiation regions to emit a polarized wave towards the wireless tag, wherein each of the first and second radiation regions partially overlaps both the third radiation region and the fourth radiation region (see figs. 1-2, 11a-13b; paragraphs 0045-0053, 0098-0112).  
Re claim 2:	Wherein each of the plurality of radiation regions has a tapered profiles such as a well-known stepped microstrip which have a rectangular shape (paragraph 0108).  
Re claim 7:	Wherein one side of each of the first and second radiation regions is aligned along the conveyance direction (figs. 13a and 13b)).  
Re claim 8:	Wherein one side of each of the third and fourth radiation regions is aligned along the first direction (figs. 13a and 13b).  
Re claim 11:	Torchalski teaches a sheet processing apparatus (10) comprising a sheet conveyance path (20) configured to convey a sheet (18) having a wireless tag (18b); and a wireless tag communication device (44) configured to communicate with the wireless tag and including an antenna (1000) with a plurality of radiation regions from which a polarized radio wave is emitted and including: a first radiation region (1002) extending along a first direction perpendicular to a conveyance direction of the wireless tag along the conveyance path and having a first length in the first direction, a second radiation region (1010) extending along the first direction and having a second length that is different from the first length in the first direction, a third radiation region (1012) extending along the conveyance direction and having a third length in the conveyance direction, and a fourth radiation region (1014) extending along the conveyance direction and having a fourth length that is different from the third length in the conveyance direction, and a controller (46) configured to cause at least one of the first, second, third and, fourth radiation regions to emit a polarized wave toward the wireless tag, wherein each of the first and second radiation regions partially overlaps both the third radiation region and the fourth radiation region (see figs. 1-2, 11a-13b; paragraphs 0045-0053, 0098-0112).  
Re claim 12:	Wherein each of the plurality of radiation regions a tapered profiles such as a well-known stepped microstrip which have a rectangular shape (paragraph 0108).  
Re claim 17:	Wherein one side of each of the first and second radiation regions is aligned along the conveyance direction (figs. 13a and 13b)).  
Re claim 18:	Wherein one side of each of the third and fourth radiation regions is aligned along the first direction (figs. 13a and 13b).  
Re claim 20:	Torchalski teaches an antenna (1000) for a wireless tag  communicating device (44) configured to communicate with a wireless tag (18b) conveyed by a conveyance mechanism, the antenna comprising a plurality of radiation regions from which a polarized radio wave is emitted, the plurality of radiation regions including a first radiation region (1002) extending along a first direction perpendicular to a conveyance direction of the wireless tag and having a first length in the first direction, a second radiation region (1010) extending along the first direction and having a second length that is different from the first length in the first direction, a third radiation region (1012) extending along the conveyance direction and having a third length in the conveyance direction, and a fourth radiation region (1014) extending along the conveyance direction and having a fourth length that is different from the third length in the conveyance direction, wherein each of the first and second radiation regions partially overlaps both the third radiation region and the fourth radiation region (see figs. 1-2, 11a-13b; paragraphs 0045-0053, 0098-0112).  

Allowable Subject Matter
Claims 3-6, 9, 10, 13-16, and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
None of prior art teaches the wireless tag communication device having the plurality of radiation regions further include a fifth radiation region extending along the first direction and having a fifth length that is different from the first and second lengths in the first direction, and the antenna further includes a first contact through which power is supplied, and the first contact is disposed on a portion of one of the plurality of radiation regions that overlaps another one of the plurality of radiation regions as set forth in the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mori (US 7187339) teaches an antenna apparatus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG H LEE whose telephone number is (571)272-2401. The examiner can normally be reached 7-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEUNG H LEE/Primary Examiner, Art Unit 2887